Citation Nr: 0732995	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1975, April 1976 to March 1984, and November 1990 to 
May 1991.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veteran's Law 
Judge in August 2007.  A transcript of the hearing is 
associated with the claims file.  Further, at this hearing, 
the veteran requested that his appeal of a claim for service 
connection for Morton's neuroma, right foot be withdrawn.  38 
C.F.R. § 20.204.  Therefore, the issue of service connection 
for that disorder is no longer before the Board. 

Additionally, at the August 2007 hearing, the veteran's 
representative indicated that there may be an unresolved 
appeal from 1976 regarding a waiver of educational 
indebtedness.  The Board observes that the veteran was denied 
a waiver in October 1975.  He subsequently appealed that 
decision, filing a notice of disagreement in April 1976 and a 
substantive appeal in October 1976.  Thereafter, in November 
1976, the RO granted the veteran's request for a waiver of 
the his educational debt, and, as this action satisfied the 
veteran's appeal, review by the Board was no longer 
necessary.  Therefore, no further action appears warranted 
regarding this educational indebtedness claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran contends that symptoms of his current back 
disorder began while he was on active duty during Operations 
Desert Storm and Desert Shield as a result of the 
considerable body armor and load-bearing required as a sniper 
for an infantry battalion.  He further contends that his 
subsequent military duties aggravated the disorder.  The 
Board determines that a remand is necessary for additional 
development of the claim.

The Board observes that service connection was denied because 
the veteran's service medical records show that his back 
disorder originated before an active duty period and not 
during active duty for training.  However, in the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Action Ribbon, which denotes 
combat experience.  Therefore, the veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b). 

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lightens[s] the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

Applying § 1154(b), the Board finds that the veteran's 
description of his in-service injury, i.e., that he injured 
his back as a result of wearing the heavy armor required of a 
sniper is consistent with the circumstances of combat.  
Therefore, the Board finds the veteran's claim of sustaining 
a back injury as a result of his sniper duties sufficient 
proof that such injury occurred.  

The veteran was afforded a VA examination in January 2005, 
but no opinion was rendered regarding the etiology of the 
veteran's back disorder.  This being the case, in light of 
the Board's findings with regard to § 1154(b),  the Board 
concludes that a second VA examination is warranted to 
determine the nature and etiology of the veteran's back 
disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current back disorder.  
The examiner should review the claims 
file, and note such review in the 
examination report.  After a review of 
the record and findings upon 
examination, the examiner must provide 
an opinion on the nature and etiology 
of the veteran's back disorder, i.e. 
whether the veteran's back disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), etiologically related to 
his active service, particularly his 
account of wearing considerable body 
armor and load-bearing required as a 
sniper for an infantry battalion.  A 
complete rationale for any opinion 
expressed should be provided.  

If the examiner is unable to provide 
the requested opinion(s) without 
resorting to speculation, it should be 
so stated.

2.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

3.	Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the November 2006 
supplemental statement of the case.  

If the claim remains denied, the veteran and his 
representative should be issued another supplemental 
statement of the case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

